Citation Nr: 1010499	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-00 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to February 
1978 and from January 1987 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied entitlement to 
service connection for multiple sclerosis.

In November 2009, the Veteran testified during a hearing at 
the RO before the undersigned; a transcript of that hearing 
is of record.


FINDING OF FACT

Multiple sclerosis manifested within 7 years after the 
Veteran's separation from service.


CONCLUSION OF LAW

Multiple sclerosis is presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1112  (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the claim for service 
connection for multiple sclerosis, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

However, for Veterans such as this one who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
multiple sclerosis, are presumed to have been incurred in 
service if they manifested to a compensable degree within a 
specified number of years after separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Multiple sclerosis is presumed to have been incurred in 
service if it becomes manifest to a compensable degree within 
7 years of separation from service.  38 C.F.R. § 3.307(a)(3).  
The date of separation from service is the date of discharge 
or release from the period of service on which the claim is 
based.  38 C.F.R. § 3.307(a)(2).

In this case, the Veteran's claim is based on her second 
period of service, which ended on October 26, 1992.  The 
Veteran has been diagnosed with multiple sclerosis.  The 
minimum rating for multiple sclerosis is 30 percent.  
38 C.F.R. § 4.118, Diagnostic Code 8018.  Thus, if multiple 
sclerosis manifested by October 26, 1999, it is presumed to 
have been incurred in service.  The Veteran does not contend, 
and the evidence does not reflect, that multiple sclerosis 
was diagnosed during service or within the 7 year presumptive 
period.  Significantly, however, the provisions of 38 
U.S.C.A. § 1112(a)(1) and 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a) require only that a disease "manifest" within a 
specified time period, not that it be "diagnosed" during that 
time.  In Traut v. Brown, 6 Vet. App. 495 (1994), the Court 
found that a diagnosis of multiple sclerosis after the 7 year 
presumptive period warranted the granting of service 
connection where there was evidence of symptoms within 7 
years after service and a subsequent medical opinion 
attributed these symptoms to multiple sclerosis.  See also 
38 C.F.R. § 3.307(c) (disease not required to be diagnosed 
during presumptive period; rather, medical or lay evidence 
must show characteristic manifestations of the disease 
followed without unreasonable time lapse by definite 
diagnosis).  Service connection must be granted in this case 
because there is evidence of symptoms within 7 years after 
service and subsequent medical opinions attributed these 
symptoms to multiple sclerosis.

A VA primary care physician, Dr. K.S., reviewed some of the 
Veteran's prior treatment records.  Dr. K.S. noted that 
beginning in 1994, the Veteran presented on five different 
occasions complaining of fatigue, headaches, constipation, 
and visual changes.  Dr. K.S. concluded that the treatment 
records she reviewed "reflect early multiple sclerosis 
dating back to 1994."  In a different note dated the same 
day, Dr. K.S. explained that multiple sclerosis is a chronic 
disease associated with physical disability, fatigue, and 
cognitive impairment.

In addition, a VA physician, Dr. A.C., wrote in a July 2007 
neurology progress note that he reviewed the Veteran's 
treatment records, including those from Group Health hospital 
of June and July 1994 describing symptoms of fatigue and 
energy slump and those from family care clinic of October 
1995 and April 1997 describing symptoms of fatigue, 
dizziness, and lightheadedness.  He concluded that these 
symptoms "could represent early signs of MS."

The Board notes that evidence reflects that the Veteran 
experienced most of the symptoms described by Drs. K.S. and 
A.C. in their statements.  A December 1994 Group Health 
Cooperative record indicates symptoms of dizziness, nausea, 
and headache, a February 1995 Group Health Cooperative record 
indicates that the Veteran was feeling less energy and low 
libido.  An August 1995 Madigan Army Medical Center Family 
Care Clinic (MAMC FCC) note indicated headache, dizziness, 
and nausea following an injury.  A September 1995 MAMC FCC 
note indicated complaints of fatigue for three months.  An 
October 1995 MAMC FCC record noted constipation and abdominal 
pain.  An August 1996 MAMC FCC note indicated several months 
of severe upper right quadrant pain, and the physician 
expressed uncertainty as to the etiology of this pain, noting 
that the positional component and negative testing made a 
bilary etiology less likely and that the etiology could be 
musculoskeletal.  A February 1997 MAMC FCC record noted back 
pain from an accident, leg numbness, focal muscle spasm in 
the upper paravertebral muscles, and diagnosed myofascial 
pain syndrome.  An April 1997 MAMC FCC record noted fatigue.  
Moreover, a September 2006 USF Health note indicated that the 
Veteran related a history of symptoms of dizziness, 
disorientation, fatigue, and headache accompanied with chest 
pain and tightness, going back to 1991, and the Veteran 
testified similarly during the Board hearing.  The Veteran is 
competent to testify as to the onset of this symptomatology, 
and the Board finds her testimony credible.

The issue in this case is therefore whether the opinions of 
Drs. K.S. and A.C. are of sufficient probative weight to 
warrant a finding that these symptoms, which manifested 
within 7 years of separation from service, were early 
manifestations of the Veteran's subsequently diagnosed 
multiple sclerosis.  For the following reasons, the Board 
finds that the opinions are of sufficient probative weight to 
warrant such a finding.  The probative value of Dr. A.C.'s 
opinion is limited because he stated only that these symptoms 
"could" represent early signs of multiple sclerosis, and he 
did not explain the reasons for this conclusion.  See Winsett 
v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent 
to "may or may not" is an insufficient basis for an award 
of service connection); Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning).  However, as a 
physician with at least some expertise in neurology offering 
an opinion regarding the etiology of the Veteran's multiple 
sclerosis, Dr. A.C.'s opinion, while not sufficient by itself 
to establish service connection, is of at least some 
probative value on this question.  Cf. Hogan v. Peake, 544 
F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if stated 
uncertainly, an opinion from a licensed counselor regarding 
the etiology of a claimant's psychological disorder must be 
considered as "evidence" of whether the disorder was incurred 
in service).  Moreover, Dr. K.S. stated her opinion 
definitively and offered a rationale for her conclusion, 
i.e., the symptoms that manifested within the presumptive 
period were the type of symptoms associated with multiple 
sclerosis.  Thus, these two opinions, taken together, are of 
sufficient probative value to conclude that the symptoms 
manifested within the 7 year presumptive period were early 
manifestations of the subsequently diagnosed multiple 
sclerosis.

Significantly, the evidence does not contain any contrary 
medical opinions on this question.  Dr. Patel's April 2006 
note containing an impression of multiple sclerosis for five 
years did not indicate whether 2001 was the date of the first 
clinical diagnosis of multiple sclerosis or whether or not 
there were symptoms of multiple sclerosis prior to this time.  
Similarly, the April 2007 Palms of Pasadena Hospital note 
indicated only that the Veteran had been diagnosed with 
multiple sclerosis for almost four years, and did not address 
whether symptoms of this disorder manifested prior thereto.

As there is evidence of symptoms within 7 years after service 
that subsequent competent, probative, and uncontradicted 
medical opinions attributed to multiple sclerosis, service 
connection for multiple sclerosis must be granted on a 
presumptive basis.  38 U.S.C.A. § 1101, 1110, 1112; 38 C.F.R. 
§ 3.303, 3.307(a), 3.309(a).


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


